Citation Nr: 1826975	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy (claimed as prostate cancer), to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to March 1970, which included service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a April 2014 rating decision in which the RO denied service connection for for benign prostatic hypertrophy (BPH), claimed as prostate cancer, as a result of exposure to herbicides. In May 2014, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued July 2014 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the claims file.

As for the matter of representation, the Board notes that the Veteran was previously represented  by Veterans of Vietnam War, Inc. and more recently, by Veterans Coalition (as reflected in the September 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative). The Veteran revoked the  power of attorney in July 2014 and appeared at the September 2015 Board hearing unrepresented.   There is no indication that the Veteran has appointed new representation or that he has an interest in doing so. As such, he is considered unrepresented in this matter.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. All records have been reviewed.



FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. As the Veteran served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicide agents, to include Agent Orange, during such service.

4. The Veteran does not have, and at no point pertinent to the current claim on appeal has had, prostate cancer, the only prostate-related disease among recognized by the VA Secretary as etiologically related to herbicides exposure.

3. Although the Veteran has a current diagnosis of benign prostatic hypertrophy, no prostate disability was shown in service or for many years thereafter, and there is no competent, probative evidence or opinion even suggesting that there exists a medical relationship between the diagnosed disability and the Veteran's military service;rather .


CONCLUSION OF LAW

The criteria for service connection for benign prostatic hypertrophy (claimed as prostate cancer) , to include as due to exposure to herbicides .are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096   (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) ) and 38 C.F.R. § 3.159(b)).

 VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In a May 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. Hence, the May 2013 letter meets the VCAA's timing and content of notice requirements. 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant to the matters herein decided. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; Social Security Administration (SSA) records; Indian Health Service (IHS) records; and a March 2014 VA examination report.   Notably, the Board finds that the March 2014 examination, and the report thereof, are adequate for adjudication purposes.  There is no evidence or argument as to any deficiency in the assistance provided. The Board finds that no further AOJ action on the claim, prior to appellate consideration, is required.

Also of record and considered in connection with the claims is the transcript of the September 2015 Board hearing , along with various written statements provided by the Veteran.  
During the Board hearing, , the undersigned Veterans Law Judge, identified the claim on appeal, and elicited from the Veteran information regarding the nature of , and treatment for, the Veteran's disability, and why it was believed that his current disability is related a result of or incurred during service. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless,.  Nothing gave or has given rise to the possibility, at the the time of the hearing or since, that there is any existing evidence pertinent to the claim on appeal outstanding.

Under these circumstances, Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on the claim on appeal, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran has asserted that his claimed prostate disability is due to Agent Orange exposure during his service in the Republic of Vietnam. Specifically, he asserted that he was exposed to Agent Orange 20-24 times after it drifted from areas it was deployed, a. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).; Baldwin v. West, 13 Vet. App. 1, 8 (1999). 


Certain chronic diseases, such as a malignant tumor, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. For the showing of chronic disease , there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id.   

Notably, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6). 

Furthermore, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e). Thus, a presumption of service connection arises for these Veterans (presumed exposed to Agent Orange) or, alternatively, a Veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.
VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586  - 57589 (1996).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service records document service in Vietnam, as reflected by the Veteran's receipt of the Vietnam Campaign Medal and the Vietnam Service Medal. Additionally, the Veteran's DD-214 indicates that last assigned unit prior to discharge was to a unit directly attached to the United States Army Vietnam (USARV). Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii). However, benign prostatic hypertrophy (BPH) is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e). Although prostate cancer is one of the enumerated disabilities presumed due to herbicide exposure, there is no prostate cancer diagnosis of record. Accordingly, establishing  service connection on a presumptive basis as due to Agent Orange is not available to the Veteran.  Notably, as he had  . 

Notwithstanding the presumption, the Veteran may still establish service connection for his prostate condition due to herbicide exposure with proof of direct causation, or on any other recognized basis. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C. § 1113(b) and 1116 and 38 C.F.R. § 3.303. However, after a full review of the record, including the medical evidence and statements made by the Veteran, the Board finds that the most persuasive medical evidence and opinions of record do not support a finding that (1) the Veteran has or has ever had prostate cancer; or  (2) there exists a medical relationship between the Veteran's diagnosed prostate condition and any presumed herbicide exposure in service, or other incident therein. 

The Veteran's service treatment records (STRs) are unremarkable for any complaints, findings, or diagnoses of a prostate condition or of any precursor during service. The only urological issue noted in service was a urinary tract infection that was treated in February 1968; aside from this sole treatment note, no other followup or complications regarding the infection were noted.

The Veteran's first recorded problem with his prostate came over three decades after service in September 2000, when he was examined by a primary care physician at the VA after reporting knee and back pain. During that exam, the examiner noted that his prostate was "mildly enlarged, but firm, smooth, and without nodule."

The next recorded issue with his prostate was in September 2008, when a physician noted elevated prostate specific antigen (PSA) test results. VA treatment records show a urology followup exam in January 2011, when Veteran underwent a second prostate biopsy, also with negative results, although he was deemed a high prostate cancer risk due to family history and high PSA. In a February 2011 urology followup exam, it was noted that the Veteran displayed an elevated PSA and had an abnormal prostate exam; as such a third biopsy was recommended. That biopsy, conducted in April 2011, was also negative. The examiner in February 2011 did note that although the Veteran had a number of previously negative biopsies, he was recommending regular tests because he was "suspicious for cancer." The Veteran was seen for a urology consult in December 2013. Elevated PSA was noted, as was prostate hypertrophy. As a result of the elevation in PSA, doctors recommended a prostate biopsy. A prostate biopsy was conducted by the VA in January 2014, with results that were once again negative for cancer.

The Veteran was provided a VA examination in March 2014. The examiner stated that the Veteran does not have a diagnosis of prostate cancer: "Veteran does not have a diagnosis of prostate cancer. He has been followed for quite some time for benign prostatic hypertrophy and an elevated PSA. He has had three prostate biopsy and the pathology report has been identical on all three reports including his most biopsy on 01/27/2014: benign prostatic tissues with chronic prostatitis, no evidence of malignancy."

After the Veteran's VA examination, he had a urology followup exam at the VA in April 2015, when he was given a confirmed diagnosis of BPH. Later that year, in September 2015, the Veteran consulted with a physician at the VA for an annual exam. The physician stated, "I have told him if he would develop prostate cancer I do believe this is Agent Orange exposure related." No diagnosis of prostate cancer was given, however. 

During his September 2015 Board hearing, when asked about current diagnoses, the Veteran testified that he was never actually diagnosed with prostate cancer, but that he only got a biopsies, and that screenings for prostate cancer were negative. When asked regarding his current condition, BPH (an enlarged prostate), if any doctors have told him that condition is due to Agent Orange exposure, the Veteran responded in the negative. The Board notes that the Veteran also testified at the hearing that he currently has prostate cancer: "Well, I got prostate cancer right now." Relatedly, the Veteran has reported to other VA examiners over the years that he has been diagnosed with prostate cancer - he reported having prostate cancer to a VA examiner in September 2000 and again in February 2011.

In October 2015, approximately ne month after his Board hearing, the Veteran requested a urology consult at the VA. The examiner, Dr. Gary Ott, M.D., wrote the following: "He says he has prostate cancer, which he does not... Stressed that he does not have prostate cancer. He then said, 'Then I don't have to take that prostate med you give me.' I reminded him [another physician] gives him the med and it is for symptoms." 

The Veteran was later treated for issues relating to BPH in December 2015 and March 2016. The Veteran underwent a cystoscopy in March 2016. The treating physician found that the Veteran had an enlarged prostate (benign), "otherwise no tumors or other abnormalities seen."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, as to the issue of whether the Veteran's prostate disorder is related to service, to include exposure to Agent Orange, the Board finds that the medical opinion provided by the  March 2014 VA examiner report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, and in consideration of both the Veteran's reported history and contemporaneous physical evaluation of the Veteran. The Board notes the September 2015 VA treatment note in which the examiner stated that the Veteran was informed that if he ever develops prostate cancer, "I do believe this is Agent Orange exposure-related." While the physician was competent to provide this opinion, it is not entitled to consideration with regard to the Veteran's diagnosed condition, because it has no bearing on the Veteran's currently-diagnosed condition - BPH.

The Board has considered the Veteran's statements that his current prostate disorder is related to service, to include his exposure to Agent Orange, and that he currently has prostate cancer. At the September 2015 Board hearing, the Veteran provided conflicting testimony as to whether he is currently or has ever been diagnosed with prostate cancer, at first conceding that he has not been diagnosed with prostate cancer, then later testifying, "Well, I got prostate cancer right now." The Veteran has not asserted that any physician has told him his prostate disorder is related to service. Furthermore, the Veteran, as a lay person, has not been shown to be capable of providing an opinion, especially as to the complex medical opinion such as the etiology or diagnosis of any current prostate disorder, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). Given the Veteran's lack of demonstrated medical expertise, the Board finds that the March 2014 and October 2015 VA examiners' opinions to be the most probative evidence of record as to the existence of any current disability and the relationship between the Veteran's current prostate disorder and service, and these opinions ultimately outweigh the Veteran's contentions as to diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). There is also no assertion by the Veteran that he had had BPH continuously since active service; the first documented evidence that the Veteran had any diagnosable prostate issues came in September 2008, over three decades after discharge from active service.

In summary, the most probative evidence has not linked the Veteran's prostate disorder to service, to include exposure to Agent Orange. Therefore, the claim for service connection for a prostate disorder fails. In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the most persuasive, competent evidence weighs against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for benign prostatic hypertrophy (claimed as prostate cancer), to include due to exposure to herbicides, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


